Advisory Action (cont.)
It is asserted, that without acquiescing to the merits of the objection and the rejections and solely to advance prosecution of the present application, this Response canceled dependent Claim 27 without prejudice or disclaimer. 
In response, said amendment is entered after final.

It is asserted, that independent Claim 19 recites, in part, a method of treating a swallowing disorder in an individual having the swallowing disorder, the method comprising administering to the individual a composition comprising: beta-glucan; and maltodextrin, the composition having a shear viscosity of about 1 mPas to about 200 mPas when measured at a shear rate of 50 s1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experimentof about 10 to about 2,000 milliseconds (ms) at a temperature of 20 wherein the composition comprises the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. 
In contrast, the cited references Burbidge, Knight and Takeiti alone or in combination fail to render the present claims obvious. For example, the skilled artisan without hindsight would not have combined the cited references to somehow arrive at the recited composition comprising the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. 
In this regard, the Patent Office addresses this subject matter merely by alleging that "Burbidge teaches the use of maltodextrin and beta-glucan, and does not limit the amount used, therefore provides from above zero to below 100 wt% of each, which encompasses the amount claimed: a weight ratio of about 10:1 to about 300:1"; and "Knight provides multiple embodiments wherein the combined amount of liquid beta- glucan and maltodextrin in the liquid composition is from 0.7 to 20 wt% (ref. elm. 6 and 44), which shows a weight ratio of from at least 0.1 :199 to 199:0.1 (0.1 wt% of one to 19.99 wt% of another) which encompasses the claim of about 10:1 to about 300:1, as claimed. See Office Action, pages 5 and 7. 
However, Knight merely discloses its tablet electrolyte composition may comprise carbohydrate (e.g., sugars) and merely lists maltodextrin and beta-glucan as two exemplary carbohydrates. See Knight, e.g., paragraphs [0040], [0053], [0063], claims 6, 12, 18, 44, 52 and 60. 
Contrary to the Patent Office's allegation, Knight fails to provide any embodiment comprising the combination of maltodextrin and beta-glucan with any weight ratio, let alone the recited weight ratio of about 10:1 to about 300:1. 
It is further asserted, that Knight fails to provide any importance or significance of either maltodextrin or beta-glucan over other carbohydrates. 
Knight thus fails to provide any reason or motivation for the skilled artisan to modify Burbidge to pick and choose both maltodextrin and beta-glucan among all the exemplary carbohydrates from Knight to somehow arrive at the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1.
The allegation of the Patent Office is merely a conclusory statement and insufficient to establish the alleged obviousness. The U.S. Supreme Court stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR v. Teleflex Inc., 550 U.S. 398, 418 (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). Here, the Patent Office has failed to provide the requisite rational underpinning to support the obviousness rejections. 
 In response, the primary reference, Burbidge, teaches methods of treating swallowing disorders in an individual having the swallowing disorder (see 1st para. of pg. 3), by administering a liquid material, comprising: beta-glucan and maltodextrin (as cited in the rejection of record) with no limitations to the amount used.  The teaching of some provides an amount, therefore the generally of the broad teaching stand, absent a showing of criticality.
Knight is then combined for specificity, wherein the reference teaches liquid foods including: beta-glucan and maltodextrin (0040), wherein the combined amount of liquid beta-glucan and maltodextrin in the liquid composition is from 0.7 to 20 wt% (ref. clm. 6 and 44), which shows a weight ratio of from at least 0.1:199 to 199:0.1 (0.1 wt% of one to 19.99 wt% of another) which encompasses the claim of about 10:1 to about 300:1, as claimed.
There is no picking and choosing from Knight, as the primary teaching already provides the use of the ingredients, Knight is merely relied on for specificity of amount of beta-glucan and maltodextrin used in liquid foods (i.e. beverages).
Since Burbidge, teaches methods of treating swallowing disorders in an individual having the swallowing disorder (see 1st para. of pg. 3), by administering a liquid material, comprising: beta-glucan and maltodextrin (as cited in the rejection of record) with no limitations to the amount used, there is an implied reasonable expectation that the taught ingredients are successful when used in the taught composition.
The MPEP is clear that a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. In this case the facts are that the primary teaching provides a broad amount, then the secondary teaching provides specificity.  Therefore reasoning is provided, as discussed in the rejection of record (see MPEP 2144.05.I).
As for hindsight, in this case the examination only took into consideration what was knowledge gleaned from what was known to those of ordinary skill in the art, and did not include knowledge gleaned solely from Applicant’s disclosure, therefore the reconstruction is proper.

It is further asserted, that the other secondary reference Takeiti does not remedy the deficiencies of Burbidge and Knight regarding the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1. For example, Takeiti is merely relied on for its alleged disclosure of methods of making beverages comprising maltodextrin and further provides the use types having a DE of 20 for the physico-chemical properties they provide. See Office Action, page 8. However, Takeiti fails to disclose or suggest the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1. 
Further, Takeiti fails to provide any reason or motivation for the skilled artisan to modify Burbidge to pick and choose both maltodextrin and beta-glucan among all the exemplary carbohydrates from Knight to somehow arrive at the recited combination of maltodextrin and beta- glucan with the recited weight ratio of about 10:1 to about 300:1. Thus, the skilled artisan without hindsight would not have combined the cited references to somehow arrive at the recited composition comprising the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. 
In response, since grounds for obviousness are proper for the combination of Burbidge and Knight, this argument is not persuasive.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793